Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boniardi et al. (US Pub. 2013/0107618).

    PNG
    media_image1.png
    588
    542
    media_image1.png
    Greyscale

Regarding claims 1, 6, 10, 11, 13-16, Fig. 4 of Boniardi discloses an apparatus comprising: 
a memory array comprising a memory cell [paragraph 0038, array of PCM] comprising a chalcogenide material [paragraph 0020]; and 
a memory controller [since programing signals are provided, a memory controller is inherent] configured to apply a dual pulse [410 and 420] for a single operation [reset operation] by: 

applying a second pulse [420] different than the first pulse [410] and having a third bias [VB4] and a fourth bias [VB3] different than the third bias [VB4], wherein the memory cell is in the high resistance state [paragraph 0028, enhanced high resistance] after application of the second pulse [420].
Regarding claims 2 and 20, Fig. 4 of Boniardi discloses the memory controller is configured to increase a resistance of the memory cell from a low resistance state to a high resistance state [high resistance after pulse 410, paragraph 0028] based at least in part on applying the first pulse.
Regarding claim 3, Fig. 4 of Boniardi discloses wherein the low resistance state is a set state and the high resistance state is a reset state [paragraph 0023 and 0028].
Regarding claims 4 and 18, Fig. 4 of Boniardi discloses apply a positive voltage across an access line in electronic communication with the memory cell, wherein applying the first pulse is based at least in part on applying the positive voltage [410 and 420 are positive pulses].
Regarding claim 7, Fig. 4 of Boniardi discloses wherein the first pulse comprises a positive polarity [410 is a positive pulse].
Regarding claim 8, Fig. 4 of Boniardi discloses wherein the second bias [VB1] has a magnitude lower than a magnitude of a first bias [VB2].
Regarding claim 9, Fig. 4 of Boniardi discloses wherein the fourth bias [VB3] has a magnitude lower than a magnitude of the third bias [VB4].
Regarding claim 12, Fig. 4 of Boniardi discloses wherein the first pulse is a write pulse [pulse 410 is a write pulse].
Regarding claim 17, Fig. 4 of Boniardi discloses wherein applying the first pulse comprises: initiating a phase change of the chalcogenide material from an amorphous phase to a crystalline phase [paragraph 0028, high resistance state after first pulse 410].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boniardi et al. (US Pub. 2013/0107618) in view of Want et al. (US Pub. 2013/0026438).
Regarding claims 5 and 19, Boniardi discloses all claimed invention, but does not specifically disclose wherein the memory controller is further configured to: apply a negative voltage across an access line in electronic communication with the memory cell, wherein applying the second pulse is based at least in part on applying the negative voltage. However, Fig. 4 of Wang discloses apply a negative voltage [419] across an access line in electronic communication with the memory cell, wherein 
Since Both Boniardi and Wang are both from the same field of resistive memory device, the purpose discloses by Wang would have been recognized in the pertinent art of Boniardi.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to use negative bias voltage for a purpose of switch the memory state more affectively. 

Allowable Subject Matter
Claims 21 to 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 21 to 23, the prior art does not teach or suggest either alone or in combination wherein the second pulse has a polarity that is opposite to a polarity of the first pulse. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825